       Case 2:21-cr-00093-RMP       ECF No. 19    filed 08/05/21   PageID.42 Page 1 of 3


1    J. Stephen Roberts, Jr.
     Federal Defenders of Eastern Washington and Idaho
2
     10 N. Post St., Ste. 700
3    Spokane, Washington 99201
     (509) 624-7606
4
     Attorneys for Kimberly Ann Brischle
5

6                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
7
                             The Hon. Rosanna M. Peterson
8
     United States of America,                         No. 2:21-CR-00093-RMP
9
                       Plaintiff,                      Joint Status Report Re: Discovery
10
         v.
11
     Kimberly Ann Brischle,
12
                       Defendant.
13

14            On July 22, 2021, the Court entered an order directing the parties to meet and

15   confer regarding the status of discovery. See Pretrial Order, ECF No. 15 at 5. The Court
16
     ordered that counsel meet and discuss the scope and timeline for all discovery by August
17
     4, 2021 and file a status report within three days of that meeting.
18
              Pursuant to the Court’s order, the parties met and conferred (via email) regarding
19
     the status of the case and discovery. On August 5, 2021, the defense was provided with
20

21   the initial discovery disclosures. The delay in receiving the initial discovery was due to

22   the protective order issued by the Court on August 4, 2021.
23

24   Joint Status Report Re: Discovery

                                                  1
       Case 2:21-cr-00093-RMP      ECF No. 19    filed 08/05/21   PageID.43 Page 2 of 3


1          Due to the voluminous nature of the initial set of discovery, it will take time for
2
     counsel to review. However the parties are confident that they will be able to address by
3
     mutual agreement any specific requests for additional discovery that may emerge. Aside
4
     from the initial discovery disclosure delayed by the protective order, the parties are
5
     unaware of any discovery issues for the Court to resolve at this juncture.
6

7    Dated: August 5, 2021

8                                               Respectfully Submitted,
9
                                                /s/ J. Stephen Roberts, Jr.
10                                              J. Stephen Roberts, Jr., WA 45825
                                                Attorneys for Kimberly Ann Brischle
11                                              Federal Defenders of
                                                Eastern Washington and Idaho
12                                              10 N. Post St., Ste. 700
                                                Spokane, Washington 99201
13
                                                (509) 624-7606
14                                              (509) 747-3539
                                                Email: Steve_Roberts@fd.org
15
                                                /s/ Timothy J. Ohms
16
                                                Timothy J. Ohms
17                                              Assistant United States Attorney

18

19

20

21

22

23

24   Joint Status Report Re: Discovery

                                                  2
       Case 2:21-cr-00093-RMP     ECF No. 19    filed 08/05/21   PageID.44 Page 3 of 3


1                              CERTIFICATE OF SERVICE
2         I hereby certify that on August 5, 2021, I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF System which will send notification of such
4
     filing to the following: TIMOTHY J. OHMS, Assistant United States Attorney.
5
                                               /s/ J. Stephen Roberts, Jr.
6                                              J. Stephen Roberts, Jr., WA 45825
                                               Attorneys for Kimberly Ann Brischle
7
                                               Federal Defenders of
8                                              Eastern Washington and Idaho
                                               10 N. Post St., Ste. 700
9                                              Spokane, Washington 99201
                                               (509) 624-7606
10
                                               (509) 747-3539
11                                             Email: Steve_Roberts@fd.org

12

13

14

15

16

17

18

19

20

21

22

23

24   Joint Status Report Re: Discovery

                                                 3
